Citation Nr: 0022763	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right hip disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel







INTRODUCTION

The veteran's active military service extended from September 
1986 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision, in part, denied 
entitlement to service connection for a right hip.  

In December 1999, a hearing was held before George R. Senyk, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  


REMAND

The RO denied the veteran's claim for service connection for 
a right hip disorder as being not well grounded.  A review of 
the claims file reveals that there is evidence of record 
which has not been reviewed by the RO.  This results in a due 
process deficiency which must be corrected before the matter 
of well-groundedness is addressed.  

The veteran submitted a large volume of private medical 
billing records to the RO in December 1999.  Because they are 
billing records, at first glance they seem to be of limited 
probative medical value.  However, closer inspection does 
reveal that the veteran received private medical treatment 
for complaints related to his hips dating back to 1991.  
These records seem to provide evidence of continuity of 
symptoms dating back to within 8 months of the veteran's 
separation from service.  The billing records also put VA on 
notice of the existence of private medical evidence related 
to the veteran's claim which need to be obtained.  

In January 2000, shortly after his Travel Board hearing, the 
veteran submitted a note from a private physician.  He did 
not waive initial RO review of this evidence.  
On October 1996 VA examination, examination of the veteran's 
hip resulted in a diagnosis of "mild early OA 
[osteoarthritis], prognosis excellent."  The accompanying x-
ray report states examination of the veteran's hips was 
normal.  The inference from this is that the physician made 
the diagnosis without review of the x-ray report, placing the 
accuracy of the diagnosis in question. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Cloven v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).   

Finally, the Board notes that the veteran's service medical 
records are on microfiche.  While some of these records were 
reproduced and included in the claims file, the veteran's 
August 1990 separation examination report was not.  The Board 
has copied this report and placed it in the claims file in 
hard-copy form.  We draw the RO's attention to the fact that 
the veteran's separation examination report has a notation of 
chronic right hip pain.  

The case is REMANDED to the RO for the following:

1.  The veteran should be asked to 
provide a list of all health care 
professionals and/or facilities where he 
was treated for his claimed right hip 
disability since his separation from 
service.  The RO should obtain all the 
records of the veteran's treatment which 
are not already on file from the sources 
identified.  The Board is particularly 
interested in obtaining the following 
records:

Resurrection Medical Center - 
November 1999 MRI of Hips.

Frank Minardi, D.O. - Orthopedic 
treatment of hips dating from at 
least May 1991.

Northwest Orthopedic Surgery - 
Orthopedic treatment of hips dating 
from at least 1993.

The RO should also obtain all the records 
of any treatment at VA facilities, if 
any,  which are not already on file.  

2.  Following the above, the veteran 
should be accorded a VA orthopedic 
examination to establish the presence and 
determine the nature and probable etiology 
of any right hip disorder he may have.  
The report of examination should include a 
detailed account of all manifestations of 
right hip pathology found to be present.  
All necessary tests and X-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report. The physician 
should specifically express an opinion as 
to the etiology of any right hip disorder 
found present.  The physician should 
comment on the relationship, if any, 
between any current right hip disorder and 
the chronic right hip pain noted on the 
veteran's separation examination.  If 
osteoarthritis is diagnosed the physician 
should note whether the diagnosis is 
supported by x-rays. The claims folder 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide the rationale for 
all conclusions reached.

3.  The RO should ensure that all of the 
foregoing development is completed.  Then 
the RO should review the veteran's claim. 

If the claim remains denied, the veteran should be furnished 
an appropriate supplemental statement of the case and given 
the opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration.  The 
veteran needs to take no action until he is notified.  The 
purpose of this REMAND is to assist the veteran by obtaining 
clarifying information.  The Board intimates no opinion as to 
the ultimate outcome.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


